The statement is contained in the opinion of the court below, which we assume to be true, that act 125 of the Acts of 1941, reduces the salary of three county judges and increases the salary of four others. This suggests the query whether, under the majority opinion, any part of act 125 is valid. If it may not be applied to Chicot county, may it be applied to any other? Are the provisions of the act severable to the extent that it may be constitutional in part and unconstitutional in part?
Act 97 of the Acts of 1929 undertook to fix the salaries of all county judges in this state. Was it invalid *Page 843 
because it conflicted with local salary acts? This act of 1929 was held valid in the case of Lawhorn v. Johnson,196 Ark. 991, 120 S.W.2d 720, and it was so held notwithstanding the fact that it provided that the quorum courts of the respective counties might authorize the payment of a part of the salary, not exceeding one-half, out of the county road fund or the county highway fund. It was held in that case that the provision that in some counties the salary is fixed with a view to cover expenses of the office, while in others it was provided that the quorum courts should make appropriations for the expenses of county judges, did not make it violative of amendment No. 11, which prohibits local legislation.
That opinion, while recognizing the rights of counties, by local legislation to fix salaries of county officers, asserts also the authority of the General Assembly, by a general law, to fix such salaries. It was there said: "The authority for the Legislature to pass such legislation is specifically granted by the Constitution, 4, art. 16, which reads: `The General Assembly shall fix the salaries and fees of all officers of the state,' etc."
In other words, authority exists to fix salaries of county officers by a general law, such as act 97 of the Acts of 1929 or act 125 of the Acts of 1941. On the other hand, the electors of the counties may enact legislation fixing salaries of local officers. There are two governmental agencies having authority to fix salaries, and each, acting within the scope of its power, has the right to repeal the action of the other, and the last appropriate enactment is the law.
The General Assembly, at its 1939 session, by act 409, fixed the salaries of all county judges, including the salary of the county judge of Chicot county. If this act is valid, it must necessarily repeal local salary acts to the extent that they are in conflict. Query: Does the majority opinion invalidate act 409 of the Acts of 1939?
It occurs to me that the majority opinion will cause great confusion, and will do so unnecessarily. There would be no confusion if we followed the opinion in the case of Lawhorn v. Johnson, supra. If we did so, the state *Page 844 
of the law would be just this. Act 97 of the Acts of 1929 was a valid law, as held in Lawhorn v. Johnson, it being a general law. Act 409 of the Acts of 1939, a general law, was also valid, and the salary of the county judge of Chicot county was $3,750, as fixed by that act, and continued so to be until repealed by initiated act No. 1 of Chicot county, when it was fixed at $2,500. The salary of that officer continued to be $2,500 until the passage of act 125 of the Acts of 1941, a general law, when it was changed back to $3,750 per annum.
The confusion arises out of the denial of the right of one of these governmental agencies to exercise its power to fix salaries, while permitting the exercise of that power by the other.
The Constitution has not denied the General Assembly the power to repeal a local act. On the contrary, amendment No. 7 — the I.  R. amendment — under which counties derive the power to enact local legislation, provides that "No measure approved by a vote of the people shall be amended or repealed by the General Assembly, or by any city council, except upon a yea and nay vote, on roll call, of two-thirds of all the members elected to each House of the General Assembly, or of the city council, as the case may be."
It is not questioned that act 125 of the Acts of 1941, was passed by a two-thirds vote of all the members elected to each House of the General Assembly, and being the last expression of the governmental agency having power to legislate, it should be given effect.
It may be unfortunate, it may even appear unseemly, that this conflicting legislation should be enacted; but this results from the fact that two agencies have that power, and we may consider only the question of power, and when one agency acts, its action should be given effect until the other agency takes action to the contrary.
It is my opinion that act 125 of the Acts of 1941 is valid legislation, and being the last expression of an agency having power to act, its provisions should be enforced. Section 2 of act 125 provides that "All laws and parts of laws in conflict with the provisions of this *Page 845 
act are hereby repealed," and the conflict between the initiated act and act 125 is, of course, apparent. Both cannot be the law as affects Chicot county.
I am authorized to say that Mr. Justice McHANEY concurs in the views here expressed.